Exhibit 10.13




2019 STOCK COMPENSATION PLAN
ARTICLE I.
PURPOSE
1.1.    Purpose. The purpose of the Kontoor Brands, Inc. 2019 Stock Compensation
Plan (as may be amended from time to time, the “Plan”) is to strengthen the
ability of Kontoor Brands, Inc. (the “Company”) to attract, motivate, and retain
employees and directors of superior ability, to more closely align the interests
of such persons with those of the Company’s shareholders and to promote the
success of the Company’s business.
ARTICLE II.
GENERAL DEFINITIONS
In addition to terms defined in other Articles of the Plan, the following are
defined terms for purposes of the Plan:
2.1.    “Agreement” The written instrument (which may be in electronic form)
evidencing the grant to a Participant of an Award. Each Participant may be
issued one or more Agreements from time to time, evidencing one or more Awards.
2.2.    “Award” Any award granted under this Plan.
2.3.    “Board” The Board of Directors of the Company.
2.4.    “Change in Control” A change in control shall be deemed to have occurred
if, after the date of grant of a given Award, (i) any “Person” (as such term is
used in §13(d) and §14(d) of the Exchange Act), except for (A) those certain
trustees under Deeds of Trust dated August 21, 1951 and under the Will of John
E. Barbey, deceased (a “Trust” or the “Trustee”), and (B) any employee benefit
plan of the Company or any Subsidiary, or any entity holding voting securities
of the Company for or pursuant to the terms of any such plan (a “Benefit Plan”
or the “Benefit Plans”), acquires beneficial ownership of Company voting
securities and thereupon is the beneficial owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; (ii) there occurs a contested
proxy solicitation of the Company’s shareholders that results in the contesting
party obtaining the ability to vote securities representing 30% or more of the
combined voting power of the Company’s then outstanding securities; (iii) there
is consummated a sale, exchange, transfer or other disposition of substantially
all of the assets of the Company to another entity, except to an entity
controlled directly or indirectly by the Company, or a merger, consolidation or
other reorganization of the Company in which the voting securities of the
Company outstanding immediately prior to such event do not represent (either by
remaining outstanding or by being converted into voting securities of a
surviving or parent entity) at least 50% or more of the combined voting power of
the outstanding voting securities of the Company or such surviving or parent
entity (without a concentration of beneficial ownership that would trigger a
change in control under clause (i) applying that provision to any surviving or
parent entity), or a plan of liquidation or dissolution of the Company other
than pursuant




WBD (US) 47243865v3

--------------------------------------------------------------------------------




to bankruptcy or insolvency laws is adopted and implementation of such plan has
commenced; or (iv) during any period of two consecutive years or less
(commencing on or after the date of grant of a given Award), individuals who at
the beginning of such period constituted the Board, together with all new
directors whose election or nomination during such period (other than any new
director whose initial assumption of office during such period followed an
actual or threatened election contest in which such new director challenged an
incumbent or Board-approved nominee) was approved by a vote of at least
two-thirds of the directors then still in office who were directors either at
the beginning of the period or previously so approved (together, the “Continuing
Directors”), cease for any reason to constitute at least a majority of the
Board.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Plan (x) in the event of a sale, exchange,
transfer or other disposition of substantially all of the assets of the Company
to, or a merger, consolidation or other reorganization involving the Company
and, an entity controlled by one or more officers of the Company (separately
from their role as Company officers) or in which such officers have, directly or
indirectly, at least a 5% equity or ownership interest unrelated to any interest
in the Company, or (y) in a transaction otherwise commonly referred to as a
“management leveraged buyout.”
Notwithstanding the foregoing, the Board may, by resolution adopted by a
majority of the Board and by at least two-thirds of the Continuing Directors who
were in office at the date a Change in Control occurred, declare that a Change
in Control in clause (i) or (ii) has become ineffective for purposes of this
Plan if the following conditions then exist: (x) the declaration is made within
120 days of the Change in Control; and (y) no person, except for (A) the Trusts,
and (B) the Benefit Plans, either is the beneficial owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s outstanding securities or has the ability
or power to vote securities representing 10% or more of the combined voting
power of the Company’s then outstanding securities. If such a declaration shall
be properly made, the Change in Control shall be ineffective ab initio.
2.5.    “Code” The Internal Revenue Code of 1986, as amended, and applicable
regulations and rulings and guidance issued thereunder.
2.6.    “Committee” The Talent and Compensation Committee of the Board (or a
designated successor to such committee), the composition and governance of which
is established in the Committee’s Charter as approved from time to time by the
Board and subject to other corporate governance documents of the Company. No
action of the Committee shall be void or deemed to be without authority due to
the failure of any member, at the time the action was taken, to meet any
qualification standard set forth in the Committee Charter or this Plan.
2.7.    “Common Stock” The common stock of the Company as described in the
Company’s Articles of Incorporation, or such other stock as shall be substituted
therefor.
2.8.     “Company” Kontoor Brands, Inc., a North Carolina corporation, or any
successor to the Company.


2
WBD (US) 47243865v3

--------------------------------------------------------------------------------




2.9.    “Date of Grant” The date on which the granting of an Award is authorized
by the Committee, or such later date as is specified by the Committee or by a
provision in this Plan applicable to the Award.
2.10.    “Director” A member of the Board who is not an Employee.
2.11.    “Disposition” Any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition of an Award, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and whether during the Participant’s lifetime or upon or after his
or her death, including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.
A transfer or forfeiture of an Award to the Company is not a Disposition.
2.12.    “Employee” Any employee of the Company or a Subsidiary.
2.13.    “Exchange Act” The Securities Exchange Act of 1934, as amended, and
applicable regulations and rulings issued thereunder.
2.14.    “Fair Market Value” Unless otherwise determined in good faith by the
Committee or under procedures established by the Committee, the average of the
reported high and low sales price of the Common Stock on the date on which Fair
Market Value is to be determined (or if there was no reported sale on such date,
the next preceding date on which any reported sale occurred) on the principal
exchange or in such other principal market on which the Common Stock is trading.
2.15.    “Full-Value Award” An Award relating to shares other than (i) Stock
Options that are treated as exercisable for shares under applicable accounting
rules and (ii) Awards for which the Participant pays the grant-date Fair Market
Value of the shares covered by the Award directly or by electively giving up a
right to receive a cash payment from the Company or a Subsidiary of an amount
equal to the grant-date Fair Market Value of such shares.
2.16.    “Incentive Award” An Award granted under Article IX denominated in cash
and earnable based on performance measured over a specified performance period.
2.17.    “Incentive Stock Option” A Stock Option intended to satisfy the
requirements of Section 422(b) of the Code.
2.18.    “Non-qualified Stock Option” A Stock Option other than an Incentive
Stock Option.
2.19.    “Participant” An Employee or Director selected by the Committee to
receive an Award; such person remains a Participant until all obligations of the
Company and of such person or his or her beneficiaries relating to the Award
have been fulfilled or otherwise ended.
2.20.    “Replacement Plan” The Kontoor Brands, Inc. 1996 Stock Compensation
Plan (a VF Corporation Plan Assumed by Kontoor Brands, Inc. Relating to Kontoor
Employee Awards), under which equity awards have been granted by the Company in
replacement of certain awards granted by VF Corporation prior to the spinoff by
VF Corporation of the Company completed on


3
WBD (US) 47243865v3

--------------------------------------------------------------------------------




May 22, 2019. The Replacement Plan, which is attached to this Plan as Appendix
B, constitutes a sub-plan under this Plan.
2.21.    “Restricted Awards” Restricted Stock and Restricted Stock Units.
2.22.    “Restricted Stock” Common Stock that is subject to restrictions and
awarded to Participants under Article VIII of this Plan and any Common Stock
purchased with or issued in respect of dividends and distributions on the
Restricted Stock.
2.23.    “Restricted Stock Units” Stock Units that may be subject to a risk of
forfeiture or other restrictions and awarded to Participants under Article VIII
of this Plan, including Stock Units resulting from deemed reinvestment of
dividend equivalents on Restricted Stock Units.
2.24.    “Retirement” Unless otherwise specified in a Participant’s Award
documents, employment separation from the Company or any of its Subsidiaries
after attaining age 55 and at least 10 years of service with the Company and/or
any of its Subsidiaries, provided that an employment separation at a time there
exists grounds for the Company to terminate the Employee for cause (as defined
by the Committee) will not constitute a Retirement. Unless otherwise determined
by the Committee, service with a predecessor company (i.e., VF Corporation
(prior to the spinoff of the Company) or a company acquired by the Company or a
Subsidiary) shall be counted towards the calculation of an employee’s years of
service with the Company and/or its Subsidiaries for purposes of this Plan. With
respect to any Director Award, “Retirement” means termination of service to the
Company as a Director.
2.25.    “Rule 16b-3” Rule 16b-3 under the Exchange Act or any successor
thereto.
2.26.    “Securities Act” The Securities Act of 1933, as amended, and applicable
regulations and rulings issued thereunder.
2.27.    “Service Provider” A person providing services to the Company or a
subsidiary in a capacity other than as an Employee or Director (for example, a
consultant or advisor), provided that Awards other than those under Article IX
may be granted only to a natural person who qualifies as an “employee” within
the meaning of General Instruction A.1(a)(1) to Form S-8 (or a successor
provision) under the Securities Act.
2.28.    “Stock Appreciation Right” An Award granted under Section 7.5.
2.29.    “Stock Option” An award of a right to acquire Common Stock pursuant to
Article VII.
2.30.    “Stock Units” An unfunded obligation of the Company, the terms of which
are set forth in Section 8.6.
2.31.    “Subsidiary” Any majority-owned business organization of the Company or
its direct or indirect subsidiaries, including but not limited to corporations,
limited liability companies, partnerships and any “subsidiary corporation” as
defined in Section 424(f) of the Code that is a subsidiary of the Company.


4
WBD (US) 47243865v3

--------------------------------------------------------------------------------




2.32.    “Substitute Award” An Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or a Subsidiary or
affiliate or with which the Company or a Subsidiary or affiliate combines.
ARTICLE III.
SHARES OF COMMON STOCK SUBJECT TO THE PLAN
3.1.    Common Stock Authorized. Subject to the provisions of this Article and
Article XI, the total aggregate number of shares of Common Stock that may be
delivered pursuant to Awards shall not exceed 7.5 million shares plus shares
that are reserved and available for awards assumed by the Company under the
Replacement Plan. Each share delivered in connection with a Full-Value Award,
and each share delivered or deemed to be delivered in connection with Stock
Options or other non-Full-Value Awards, shall be counted against this limit as
one share in accordance with Section 3.2.
3.2.    Share Counting Rules. For purposes of the limitations specified in
Section 3.1, the Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments in accordance with this
Section 3.2. Shares shall be counted against those reserved to the extent that
such shares have been delivered and are no longer subject to a risk of
forfeiture, except that shares withheld to pay the exercise price or taxes upon
exercise of a Stock Option (including a Stock Appreciation Right) or upon the
vesting or settlement of any Award shall be deemed to be delivered for purposes
of the limit set forth in Section 3.1. Accordingly, to the extent that an Award
under the Plan (including the Replacement Plan) is canceled, expired, forfeited,
or otherwise terminated without delivery of shares to the Participant (and
without delivery of cash in the case of an Award that was settleable potentially
in shares or cash), the shares retained by or returned to the Company will not
be deemed to have been delivered under the Plan. An Award that can be settled
only in cash shall not count against the shares reserved under the Plan. The
Committee may determine that Awards may be outstanding that relate to more
shares than the aggregate remaining available under the Plan so long as Awards
will not in fact result in delivery (or deemed delivery) and vesting of shares
in excess of the number then available under the Plan. In addition, in the case
of any Substitute Award, shares delivered or deliverable in connection with such
Substitute Award shall not be counted against the number of shares reserved
under the Plan.
3.3.    Shares Available. The shares of Common Stock to be delivered under this
Plan shall be made available from authorized and unissued shares of Common
Stock.
ARTICLE IV.
ADMINISTRATION OF THE PLAN
4.1.    Committee. The Plan generally shall be administered by the Committee,
subject to this Article IV. The Committee may act through subcommittees,
including for purposes of perfecting exemptions under Rule 16b-3 under the
Exchange Act, in which case the subcommittee shall be subject to and have
authority under the charter applicable to the Committee, and the acts of the
subcommittee shall be deemed to be acts of the Committee hereunder. The
foregoing notwithstanding, the Board may perform any function of the Committee
under the Plan, including


5
WBD (US) 47243865v3

--------------------------------------------------------------------------------




for purposes of approving grants of Awards to Directors. In any case in which
the Board is performing a function of the Committee under the Plan, each
reference to the Committee herein shall be deemed to refer to the Board, except
where the context otherwise requires. The Committee may otherwise act through
with members of the Committee abstaining or recusing themselves to ensure
compliance with regulatory requirements or to promote effective governance, as
determined by the Committee.
4.2.    Powers. The Committee has discretionary authority to determine the
Employees and Directors to whom, and the time or times at which, Awards shall be
granted. The Committee also has authority to determine the amount of shares of
Common Stock that shall be subject to each Award and the terms, conditions, and
limitations of each Award, subject to the express provisions of this Plan. The
Committee shall have the discretion to interpret this Plan and to make all other
determinations necessary for Plan administration. The Committee has authority to
prescribe, amend and rescind any rules and regulations relating to this Plan,
subject to the express provisions of this Plan. All Committee interpretations,
determinations, and actions shall be in the sole discretion of the Committee and
shall be binding on all parties, including beneficiaries. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Agreement in the manner and to the extent it shall deem expedient
to carry it into effect, and it shall be the sole and final judge of such
expediency. The Committee may specify that any Award will be settled in cash
rather than by delivery of shares. To the fullest extent authorized under
applicable provisions of the North Carolina Business Act, the Committee may
delegate to officers or managers of the Company or any subsidiary or affiliate,
or committees thereof, the authority, subject to such terms as the Committee
shall determine, to perform such functions, including administrative functions,
as the Committee may determine, to the extent that such delegation (i) will not
result in the loss of an exemption under Rule 16b-3(d) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company, (ii) will not result in a related-person transaction with an executive
officer required to be disclosed under Item 404(a) of Regulation S-K (in
accordance with Instruction 5.a.ii thereunder) under the Exchange Act, and (iii)
is permitted under other applicable laws and regulations.
4.3.    Agreements. Awards shall be evidenced by an Agreement and may include
any terms and conditions not inconsistent with this Plan, as the Committee may
determine.
4.4.    No Liability. The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel or other professional retained by the
Company to assist in the administration of the Plan. Members of the Committee,
any person acting pursuant to authority delegated by the Committee, and any
officer or employee of the Company or a subsidiary or affiliate acting at the
direction or on behalf of the Committee or a delegee shall not be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, any Award or any Agreement, and any such person
shall, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action, determination, or interpretation.


6
WBD (US) 47243865v3

--------------------------------------------------------------------------------




ARTICLE V.
ELIGIBILITY
5.1.    Participation. Participants shall be selected by the Committee from the
Employees, Directors and Service Providers. Such designation may be by
individual or by class.
5.2.    Incentive Stock Option Eligibility. A Director shall not be eligible for
the grant of an Incentive Stock Option. In addition, no Employee shall be
eligible for the grant of an Incentive Stock Option who owns (within the meaning
of Section 422(b) of the Code), or would own immediately before the grant of
such Incentive Stock Option, directly or indirectly, stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary.
ARTICLE VI.
TYPES OF AWARDS; MINIMUM VESTING
6.1.    Award Types. The types of Awards under this Plan are Stock Options as
described in Article VII, Restricted Awards (Restricted Stock and Restricted
Stock Units) as described in Article VIII, and Incentive Awards as described in
Article IX. The Committee may, in its discretion, permit holders of Awards under
this Plan to surrender outstanding Awards in order to exercise or realize the
rights under other Awards subject to the restriction on repricing set forth in
Section 13.2.
6.2.    Minimum Vesting Requirements. Other provisions of the Plan
notwithstanding, Awards (other than Awards that can be settled only in cash)
shall vest no earlier than the first anniversary of the date on which the Award
is granted; provided, however, that the following Awards shall not be subject to
this minimum vesting requirement: any (i) Substitute Award; (ii) shares of
Common Stock delivered in lieu of fully vested cash awards at the election of
the Participant; (iii) Awards to non-employee Directors that vest at or after
the earlier of the one-year anniversary of the date of grant or the next annual
meeting of stockholders that is at least 50 weeks after the immediately
preceding year’s annual meeting; and (iv) any other Awards as designated by the
Committee relating to not more than five percent (5%) of the aggregate shares
reserved for grant under Section 3.1 (as adjusted under Section 11.1); and
provided further that the foregoing restriction does not apply to the
Committee’s discretion to provide for accelerated exercisability or vesting of
any Award in cases of death, disability or a Change in Control, in the terms of
the Award Agreement or otherwise. In the case of Awards subject to the minimum
vesting requirement and having proportionate vesting over a specified period,
the proportionate vesting shall not apply during the initial year (so, for
example, monthly vesting in the first year is not permitted for such Awards
under the Plan).
ARTICLE VII.
STOCK OPTIONS
7.1.    Exercise Price. The exercise price of Common Stock under each Stock
Option shall be not less than 100 percent of the Fair Market Value of the Common
Stock on the Date of Grant, other than Stock Options issued as Substitute
Awards.


7
WBD (US) 47243865v3

--------------------------------------------------------------------------------




7.2.    Term. Stock Options may be exercised as determined by the Committee,
provided that Stock Options may in no event be exercised later than ten years
from the Date of Grant. During the Participant’s lifetime, only the Participant
may exercise an Incentive Stock Option. The Committee may amend the terms of an
Incentive Stock Option at any time to include provisions that have the effect of
changing such Incentive Stock Option to a Non-qualified Stock Option, or vice
versa (to the extent any such change is permitted by applicable law, and subject
to Section 13.1 except that the change in tax treatment of the Stock Option
shall not be deemed to be materially adverse to the Participant for purposes of
Section 13.1).
7.3.    Method of Exercise. Upon the exercise of a Stock Option, the exercise
price shall be payable in full in cash or an equivalent acceptable to the
Committee. No fractional shares shall be issued pursuant to the exercise of a
Stock Option, and no payment shall be made in lieu of fractional shares. At the
discretion of the Committee and provided such payment can be effected without
causing the Participant to incur liability under Section 16(b) of the Exchange
Act or causing the Company to incur additional expense under applicable
accounting rules, the Committee may permit the exercise price to be paid by
assigning and delivering to the Company shares of Common Stock previously
acquired by the Participant or may require that, or permit the Participant to
direct that, the Company withhold shares from the Stock Option shares having a
value equal to the exercise price (or portion thereof to be paid through such
share withholding). Any shares so assigned and delivered to the Company or
withheld by the Company in payment or partial payment of the exercise price
shall be valued at the Fair Market Value of the Common Stock on the exercise
date. In addition, at the request of the Participant and to the extent permitted
by applicable law, the Company in its discretion may approve arrangements with a
brokerage firm under which such brokerage firm, on behalf of the Participant,
shall pay to the Company the exercise price of the Stock Options being
exercised, and the Company, pursuant to an irrevocable notice from the
Participant, shall promptly deliver the shares being purchased to such firm.
7.4.    Other Stock Option Terms. No dividend equivalent rights may be granted
with respect to a Stock Option entitling the Participant to the economic benefit
of dividends paid prior to the exercise of the Stock Option on the Common Stock
underlying the Stock Option. With respect to Incentive Stock Options, the
aggregate Fair Market Value (determined at the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under all stock option
plans of the Company and its Subsidiaries) shall not exceed $100,000, or such
other amount as may be prescribed under the Code. If any Stock Option intended
to be an Incentive Stock Option fails to so qualify, including under the
requirement set forth in this Section 7.4, such Stock Option (or the affected
portion of the Stock Option) shall be deemed to be a Non-qualified Stock Option
and shall be exercisable in accordance with the Plan and the Stock Option’s
terms.
7.5.    Stock Appreciation Rights. A Stock Option may be granted with terms
requiring the exercise price to be paid by means of the Company withholding
shares subject to the Stock Option upon exercise, in which case such Award may
be designated as a “Stock Appreciation Right.” The Committee may, at the time of
grant, specify that the Fair Market Value of the Stock Option shares deliverable
upon exercise of such Award will be paid in cash in lieu of delivery of shares,
such that the Award is a cash-settled Stock Appreciation Right.


8
WBD (US) 47243865v3

--------------------------------------------------------------------------------




ARTICLE VIII.
RESTRICTED AWARDS
8.1.    Types of Award. The Committee, in its discretion, is authorized to grant
Restricted Awards either as Service Awards or Performance Awards. As used
herein, the term “Service Award” refers to any Restricted Award described in
Section 8.2 and the term “Performance Award” refers to any Restricted Award
described in Section 8.3. Restricted Stock shall be nontransferable until such
time as all of the restrictions underlying the Award have been satisfied, except
to the extent permitted under Section 12.5.
8.2.    Service Award. The Committee may grant shares of Restricted Stock or
Restricted Stock Units to a Participant subject to forfeiture upon an
interruption in the Participant’s continuous service with the Company or a
Subsidiary within a period specified by the Committee. The period during which
Restricted Stock Units are subject to a risk of forfeiture may be shorter than
the period during which settlement of the Restricted Stock Units is deferred.
The foregoing notwithstanding, Stock Units granted with no minimum vesting
period, as permitted on a limited basis under Section 6.2, shall be deemed to be
Service Awards.
8.3.    Performance Award. The Committee may grant Restricted Stock or
Restricted Stock Units to a Participant subject to or upon the attainment of a
performance objective based on such measure or measures of performance as the
Committee may specify. In establishing the level of performance objective to be
attained, the Committee may disregard or offset the effect of such items of
income or expense and other factors as determined by the Committee.
Notwithstanding attainment of the applicable performance objective or any
provisions of this Plan to the contrary, the Committee shall have the power
(which it may retain or may relinquish in the Agreement or other document), in
its sole discretion, to impose service requirements required to be fulfilled by
the Participant during the performance period or subsequent to the attainment of
the performance objective.
8.4.    Delivery. If a Participant, with respect to a Service Award,
continuously remains in the employ of the Company or a Subsidiary for the period
specified by the Committee, or, with respect to a Performance Award, if and to
the extent that the Participant fulfills the requirements of the performance
objective and any service requirements as may be imposed by the Committee, the
related risk of forfeiture of shares awarded to such Participant as Restricted
Stock shall lapse and any retained share certificates or other evidence of
ownership shall be delivered to such Participant without any restrictions
promptly after the applicable event, and the related risk of forfeiture
applicable to Restricted Stock Units shall end and such Restricted Stock Units
shall then and thereafter be settled in accordance with the terms of such
Restricted Stock Units (including any elective deferral of settlement permitted
by the Committee). The foregoing notwithstanding, the Committee may determine
that any restrictions (and/or deferral period, to the extent permitted under
Section 12.10) applicable to a Restricted Award shall be deemed to end or have
ended on an accelerated basis at the time of the Participant’s death while
employed or serving as a Director or upon the Participant’s termination of
employment or service due to disability or Retirement or following a Change in
Control, subject to Section 6.2.


9
WBD (US) 47243865v3

--------------------------------------------------------------------------------




8.5.    Shareholder Rights. Except as otherwise provided in this Plan, each
Participant shall have, with respect to all shares of Restricted Stock, all the
rights of a shareholder of the Company, including the right to vote the
Restricted Stock; provided, however, that, unless the Committee has provided for
a different equitable treatment of dividends and distributions payable with
respect to the Restricted Stock, all such dividends and distributions shall be
retained by the Company and reinvested in additional shares of Common Stock to
be issued in the name of the Participant. Any shares of Common Stock acquired as
a result of reinvestment of such dividends or distributions shall also be
Restricted Stock subject to the terms and conditions of this Plan (and if any
other treatment of dividends and distributions is approved by the Committee, the
amounts to be paid or credited to the Participant shall be subject to the same
vesting terms and risk of forfeiture, including any performance conditions, as
applied to the original Award; this requirement may not be altered by the
Committee). A Participant shall have no rights of a shareholder relating to
Restricted Stock Units or Stock Units until such time as shares are issued or
delivered in settlement of such Restricted Stock Units or Stock Units.
8.6.    Stock Units; Deferral of Receipt of Restricted Stock. A Stock Unit,
whether or not restricted, shall represent the conditional right of the
Participant to receive delivery of one share of Common Stock at a specified
future date, subject to the terms of the Plan and the applicable Agreement.
Until settled, a Stock Unit shall represent an unfunded and unsecured obligation
of the Company with respect to which a Participant has rights no greater than
those of a general creditor of the Company. Unless otherwise specified by the
Committee, each Stock Unit will carry with it the right to crediting of an
amount equal to dividends and distributions paid on a share of Common Stock
(“dividend equivalents”), which amounts will be deemed reinvested in additional
Stock Units, at the Fair Market Value of Common Stock at the dividend payment
date. Such additional Stock Units (or any alternative form of crediting dividend
equivalents) will be subject to the same risk of forfeiture (this requirement
may not be altered by the Committee), other restrictions, and deferral of
settlement as applied to the original Stock Units. Unless the Committee
determines to settle Stock Units in cash, Stock Units shall be settled solely by
issuance or delivery of shares of Common Stock. The Committee may, in its sole
discretion and subject to compliance with Code Section 409A, permit Participants
to convert their Restricted Stock into an equivalent number of stock units as of
the date on which all applicable restrictions pertaining to the Restricted Stock
would either lapse or be deemed satisfied (the “Vesting Date”), or by means of
an exchange of the Restricted Stock for Restricted Stock Units before the
Vesting Date. Any such request for conversion must (a) be made by the
Participant at a time a valid deferral may be elected under Code Section 409A
and (b) specify a distribution date that is valid under Code Section 409A and in
any case is no earlier than the earlier of (i) the Participant’s termination of
employment or (ii) the first anniversary of the Vesting Date.
ARTICLE IX.
INCENTIVE AWARDS
The Committee, in its discretion, is authorized to grant Incentive Awards, which
shall be Awards denominated as a cash amount and earnable based on achievement
of a Performance


10
WBD (US) 47243865v3

--------------------------------------------------------------------------------




Objective. The Committee may specify that an Incentive Award shall be settled in
cash or in shares of Common Stock.
ARTICLE X.
FORFEITURE AND EXPIRATION OF AWARDS
10.1.    Termination of Employment or Service. Subject to the express provisions
of this Plan (including Section 6.2) and the terms of any applicable Agreement,
the Committee, in its discretion, may provide for the forfeiture or continuation
of any Award for such period and upon such terms and conditions as are
determined by the Committee in the event that a Participant ceases to be an
Employee or Director. In the absence of Committee action or except as otherwise
provided in an Agreement, the following rules shall apply:
(a)    With respect to Stock Options granted to Employees, Stock Options shall
be exercisable only so long as the Participant is an employee of the Company or
a Subsidiary, except that (1) in the event of Retirement, the Stock Options
shall continue to vest according to the original schedule, but no Stock Options
may be exercised after the expiration of the earlier of the remaining term of
such Stock Options or 36 months following the date of Retirement (in such case,
Incentive Stock Options will become Non-Qualified Stock Options three months
following Retirement); (2) in the event of permanent and total disability, the
Stock Options shall continue to vest according to the original schedule, but no
Stock Options may be exercised after the expiration of the earlier of the
remaining term of such Stock Option or 36 months following the date of permanent
and total disability; (3) in the event of death while an Employee, Stock Options
held at the time of death by the Participant shall vest and become immediately
exercisable and may be exercised by the estate or beneficiary of such
Participant until the expiration of the earlier of the remaining term of such
Stock Options or 36 months following the date of death; (4) in the event of the
Participant’s voluntary separation of employment (other than a Retirement) or
involuntary separation of employment by the Company for cause (as defined by the
Committee), the Stock Options shall terminate and be forfeited as of the date of
separation of employment; (5) in the event of the Participant’s involuntary
separation of employment not for cause (as defined by the Committee) with
severance pay (other than severance pay paid in a lump sum), the Stock Option
shall continue to vest according to the original schedule, but no Stock Options
may be exercised after the earlier of the remaining term of the Option or the
end of the period of the Participant’s receipt of severance pay, if any, from
the Company; and (6) in the event of an involuntary separation of employment
without severance pay or if severance pay is paid in a lump sum, the Stock
Option shall not be exercisable after the date of separation of employment; any
portion of a Stock Option that is not vested at the time of permanent and total
disability or any separation of employment and that would not vest and become
exercisable during the period the Stock Option will remain outstanding under
this Section 10.1(a) shall terminate and be forfeited as of the time of
permanent and total disability or separation of employment, unless otherwise
determined by the Committee within 45 days after such event; and
(b)    With respect to Restricted Awards granted to Employees, in the event of a
Participant’s voluntary or involuntary separation before the expiration of the
employment period specified by the Committee with respect to Service Awards, or
before the fulfillment of the performance objective and any other restriction
imposed by the Committee with respect to


11
WBD (US) 47243865v3

--------------------------------------------------------------------------------




Performance Awards, any shares of Restricted Stock shall be returned to the
Company and any Restricted Award shall be deemed to have been forfeited by the
Participant as of the date of such separation.
10.2.    Leave of Absence. With respect to an Award, the Committee may, in its
sole discretion, determine that any Participant who is on leave of absence for
any reason shall be considered to still be in the employ of the Company,
provided that the Committee may, in its sole discretion, also determine that
rights to such Award during a leave of absence shall be limited to the extent to
which such rights were earned or vested when such leave of absence began or that
vesting will be tolled during such leave of absence.
10.3.    Additional Forfeiture Provisions. The Committee may condition a
Participant’s right to receive a grant of an Award, to exercise the Award, to
receive a settlement or distribution with respect to the Award, to retain cash,
Stock, other Awards, or other property acquired in connection with an Award, or
to retain the profit or gain realized by a Participant in connection with an
Award, upon compliance by the Participant with specified conditions that protect
the business interests of the Company and its subsidiaries and affiliates from
harmful actions of the Participant or otherwise conform to high standards of
corporate governance, including but not limited to (i) conditions providing for
such forfeitures in the event that Company financial statements are restated due
to misconduct if the Participant bears substantial responsibility for such
misconduct or if the restated financial information would have adversely
affected the level of achievement of performance measures upon which the earning
or value of the Participant’s Award was based; and (ii) conditions relating to
non-competition, confidentiality of information relating to or possessed by the
Company, non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its subsidiaries
and affiliates and the officers, directors and affiliates of the Company and its
subsidiaries and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company. Accordingly, an Award may include terms
providing for a recoupment, “clawback” or forfeiture from the Participant of the
profit or gain realized by a Participant in connection with an Award, including
cash or other proceeds received upon sale of Stock acquired in connection with
an Award. References in the Plan or an Agreement to lapse of restrictions or
risk of forfeiture do not apply to the additional forfeiture provisions
authorized under this Section 10.3, unless the lapse of the forfeiture
provisions under this Section 10.3 is specifically stated.
ARTICLE XI.
ADJUSTMENT PROVISIONS
11.1.    Share Adjustments. If the number of outstanding shares of Common Stock
is increased, decreased or exchanged for a different number or kind of shares or
other securities, or if additional, new or different shares or other securities
are distributed with respect to such shares of Common Stock or other securities,
through merger, consolidation, sale of all or substantially all of the assets of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spinoff or other distribution with respect to
such shares of Common Stock or other securities, an appropriate adjustment in
order to preserve the benefits or potential benefits


12
WBD (US) 47243865v3

--------------------------------------------------------------------------------




intended to be made available to the Participants may be made, in the discretion
of the Committee, in all or any of the following (i) the maximum number and kind
of shares provided in Section 3.1; (ii) the number and kind of shares or other
securities subject to then outstanding Awards; (iii) the price for each share or
other unit of any other securities subject to then outstanding Awards; and (iv)
the terms of performance goals based on per share metrics or otherwise affected
by such events. The Committee may also make any other adjustments, or take such
action as the Committee, in its discretion, deems appropriate in order to
preserve the benefits or potential benefits intended to be made available to the
Participants. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in FASB ASC Topic 718, that affects the Common Stock,
a Participant shall have a legal right to an adjustment to the Participant’s
Award that will preserve without enlarging the value of the Award, with the
manner of such adjustment to be determined by the Committee in its discretion,
and subject to any limitation on this right set forth in the applicable Award
Agreement. Any fractional share resulting from such adjustment may be
eliminated. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
performance criteria) in recognition of unusual or nonrecurring events
(including events described in this Section 11.1) affecting the Company, any
Subsidiary or any business unit, or the financial statements of the Company or
any Subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Subsidiary
or business unit thereof, performance of comparable organizations, economic and
business conditions, personal performance of a Participant, and any other
circumstances deemed relevant, subject to the limitation in Section 12.15. If,
in a transaction triggering an adjustment hereunder, public shareholders of the
Company receive cash for their equity interest in the Company, an adjustment
providing for cancellation of an Award in exchange for a cash payment based
solely on the then intrinsic value of the Award shall be deemed to meet the
requirements of this Section 11.1. Adjustments determined by the Committee shall
be final, binding and conclusive.
11.2.    Corporate Changes. Subject to Article XIII, upon (i) the dissolution or
liquidation of the Company; (ii) a reorganization, merger or consolidation
(other than a merger or consolidation effecting a reincorporation of the Company
in another state or any other merger or consolidation in which the shareholders
of the surviving Company and their proportionate interests therein immediately
after the merger or consolidation are substantially identical to the
shareholders of the Company and their proportionate interests therein
immediately prior to the merger or consolidation) of the Company with one or
more corporations, following which the Company is not the surviving Company (or
survives only as a subsidiary of another Company in a transaction in which the
shareholders of the parent of the Company and their proportionate interests
therein immediately after the transaction are not substantially identical to the
shareholders of the Company and their proportionate interests therein
immediately prior to the transaction); (iii) the sale of all or substantially
all of the assets of the Company; or (iv) the occurrence of a Change in Control,
subject to the terms of any applicable Agreement, the Committee serving prior to
the date of the applicable event may, to the extent permitted in Section 3.1 of
this Plan (and subject to any applicable restriction on repricing under Section
13.2), in its discretion and without obtaining shareholder approval, take any
one or more of the following actions with respect to any Participant:
(a)    accelerate the vesting and exercise dates of any or all outstanding
Awards;


13
WBD (US) 47243865v3

--------------------------------------------------------------------------------




(b)    eliminate any and all restrictions with respect to outstanding Restricted
Awards;
(c)    determine the level of achieved performance, projected full-performance
period performance, or other specified level of performance to be deemed to be
the level of achievement of the performance objective for any Performance Award;
(d)    pay cash to any or all holders of Stock Options in exchange for the
cancellation of their outstanding Stock Options and cash out all outstanding
Stock Units or Restricted Awards, provided that payment of consideration
equivalent to the consideration received by shareholders, net of any exercise
price payable with respect to the Award, shall be sufficient payment for the
cash-out of an Award (for clarity, if a Stock Option had an exercise price in
excess of such consideration, the Stock Option could be cancelled with no
payment to the Participant);
(e)    modify the vesting terms of continuing, assumed or replaced awards to
provide for vesting upon a Participant’s subsequent termination not for cause or
voluntary termination for good reason;
(f)    grant new Awards to any Participants; or
(g)    make any other adjustments or amendments to outstanding Awards or
determine that there shall be substitution of replacement or new awards by such
successor employer Company or a parent or subsidiary company thereof, with
appropriate adjustments as to the number and kind of shares or units subject to
such awards and prices.
11.3.    Binding Determination. Adjustments under Sections 11.1 and 11.2 shall
be made by the Committee, and its determination as to what adjustments shall be
made and the extent thereof shall be final, binding and conclusive.
ARTICLE XII.
GENERAL PROVISIONS
12.1.    No Right to Employment. Nothing in this Plan or in any Agreement or
instrument executed pursuant to this Plan shall confer upon any Participant (i)
any right to continue in the employ of the Company or a Subsidiary or affect the
Company’s or a Subsidiary’s right to terminate the employment of any Participant
at any time with or without cause, or (ii) any right to continue to serve as a
Director of the Company or affect any party’s right to remove such Participant
as a Director.
12.2.    Securities Requirements. The Company shall not be obligated to issue or
transfer shares of Common Stock pursuant to an Award unless all applicable
requirements imposed by federal and state laws, regulatory agencies, and
securities exchanges upon which the Common Stock may be listed have been fully
complied with. As a condition precedent to the issuance of shares pursuant to
the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action to meet such requirements.


14
WBD (US) 47243865v3

--------------------------------------------------------------------------------




12.3.    No Right to Stock. No Participant and no beneficiary or other person
claiming under or through such Participant shall have any right, title or
interest in any shares of Common Stock allocated or reserved under this Plan or
subject to any Award except as to such shares of Common Stock, if any, that have
been issued or transferred to such Participant or other person entitled to
receive such Common Stock under the terms of the Award.
12.4.    Withholding. The Company or a Subsidiary, as appropriate, shall have
the right to deduct from all Awards paid in cash any federal, state, or local
taxes as required by law to be withheld with respect to such cash payments. In
the case of Awards paid or payable in Common Stock, the Participant or other
person receiving such Common Stock may be required to pay to the Company or a
Subsidiary, as appropriate, the amount of any such taxes which the Company or
Subsidiary is required to withhold with respect to such Common Stock. Also, at
the discretion of the Committee and provided such withholding can be effected
without causing the Participant to incur liability under Section 16(b) of the
Exchange Act, the Committee may require or permit the Participant to elect (i)
to have the Company or Subsidiary withhold from the shares of Common Stock to be
issued or transferred to the Participant the number of shares necessary to
satisfy the Company’s or Subsidiary’s obligation to withhold taxes, such
determination to be based on the shares’ fair market value as of the date the
Participant becomes subject to income taxation with respect to the Award, (ii)
deliver sufficient shares of Common Stock (based upon the fair market value at
the date of withholding) to satisfy the withholding obligations, or (iii)
deliver sufficient cash to satisfy the withholding obligations. Participants who
elect to use such a stock withholding feature must make the election at the time
and in the manner prescribed by the Committee.
12.5.    No Disposition. No Award under this Plan may be the subject of any
Disposition (excluding shares of Common Stock with respect to which all
restrictions have lapsed), other than by will or the laws of descent or
distribution or, if permitted by the Company, pursuant to a valid beneficiary
designation. Any attempted Disposition in violation of this provision shall be
void and ineffective for all purposes. Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit a Participant to transfer an Award
other than an Incentive Stock Option, for estate-planning purposes, to (a) a
member or members of the Participant’s immediate family, (b) a trust, the
beneficiaries of which consist exclusively of members of the Participant’s
immediate family, (c) a partnership, the partners of which consist exclusively
of members of the Participant’s immediate family, or (d) any similar entity
created for exclusive benefit of members of the Participant’s immediate family;
provided, however, that (i) such Disposition must be not for value, and (ii) no
such transfer is authorized for an Award if and to the extent that such
authorization would trigger tax penalties or taxation of the Award earlier than
the delivery of cash or non-forfeitable shares to the Participant (or, if later,
the lapse of the substantial risk of forfeiture of delivered shares).
12.6.    Severability; Construction. If any provision of this Plan is held to be
illegal or invalid for any reason, then the illegality or invalidity shall not
affect the remaining provisions hereof, but such provision shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provision had never been included herein. Headings and subheadings are
for convenience only and not to be conclusive with respect to construction of
this Plan.


15
WBD (US) 47243865v3

--------------------------------------------------------------------------------




12.7.    Governing Law. All questions arising with respect to the provisions of
this Plan shall be determined by application of the laws of the State of North
Carolina, except as may be required by applicable federal law.
12.8.    Other Deferrals. Subject to Section 12.10, the Committee may permit
selected Participants to elect to defer payment of Awards in accordance with
procedures established by the Committee including, without limitation,
procedures intended to defer taxation on such deferrals until receipt (including
procedures designed to avoid incurrence of liability under Section 16(b) of the
Exchange Act). Any deferred payment, whether elected by the Participant or
specified by an Agreement or by the Committee, may require forfeiture in
accordance with stated events, as determined by the Committee.
12.9.    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then resident or primarily employed outside of the United States in any
manner deemed by the Committee to be necessary or appropriate in order that such
Award shall conform to laws, regulations and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. The
Committee is authorized to adopt subplans to achieve the purposes of this
Section 12.9. An Award may have terms under this Section 12.9 that are
inconsistent with the express terms of the Plan, including authorizing cash
payments in lieu of issuance or delivery of shares, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) for the Participant whose Award is granted
with or modified to provide such terms.
12.10.    Compliance with Code Section 409A. Other provisions of the Plan
notwithstanding, the terms of any Award that is deemed to be a deferral for
purposes of Code Section 409A and that is held by an employee subject to United
States federal income taxation (a “409A Award”), including any authority of the
Company and rights of the Participant with respect to the 409A Award, shall be
limited to those terms permitted under Section 409A, and any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to conform with Section 409A. Terms of Awards shall be interpreted in
a manner that, according to the character of the Award, results in an exemption
from Code Section 409A or compliance with Code Section 409A. 409A Awards and
Non-409A Awards will be subject to the Company’s “Compliance Rules Under Code
Section 409A,” attached to this Plan as Appendix A.
12.11.    No Loans to Participants; No Reload Awards. No credit shall be
extended to Participants in the form of personal loans in connection with
Awards, whether for purposes of paying the exercise price or withholding taxes
or otherwise. Any amount due and payable to the Company by a Participant shall
be immediately due and shall be paid as promptly as practicable. No term of an
Award shall provide for automatic “reload” grants of additional Awards upon
exercise of an Stock Option or otherwise as a term of an Award.


16
WBD (US) 47243865v3

--------------------------------------------------------------------------------




12.12.    Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, and such other arrangements may be either
applicable generally or only in specific cases.
12.13.    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation (excluding
awards of Restricted Stock). With respect to any payments not yet made to a
Participant or obligations to deliver shares pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided that
the Committee may authorize the creation of trusts and deposit therein cash,
share, other Awards or other property, or make other arrangements to meet the
Company’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.
12.14.    Approval of Section 83(b) Election; Participant to Give Notice of
Disqualifying Disposition. No election by a Participant under Section 83(b) of
the Code (to include in gross income in the year of grant the amounts specified
in Code Section 83(b)) or under a similar provision of the laws of a
jurisdiction outside the United States may be made unless expressly permitted by
the terms of the Award document or by action of the Committee in writing prior
to the effectiveness of such election. If any Participant shall make any
disposition of shares delivered pursuant to the exercise of an Incentive Stock
Option under the circumstances described in Code Section 421(b) (relating to
certain disqualifying dispositions), the Participant shall notify the Company of
such disposition within ten days thereof.
12.15.    Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
is limited to the extent necessary to ensure that any Award of a type that the
Committee has intended to be “share-based equity” (and not a “share-based
liability”) subject to fixed accounting with a measurement date at the time the
award is initiated under FASB ASC Topic 718 shall not be deemed a share-based
liability (subject to “variable” accounting) or subject to a measurement date
later than the time the Award is initiated solely due to the existence of such
authority, unless the Committee specifies otherwise in the Award Agreement or
makes a decision during the life of the Award with explicit acknowledgment that
the default accounting treatment under this Section 12.15 will be changed.
ARTICLE XIII.
AMENDMENT AND TERMINATION
13.1.    Amendments; Suspension; Termination. The Board may at any time amend,
suspend (and if suspended, may reinstate) or terminate this Plan; provided,
however, that the Board may not, without approval of the shareholders of the
Company, amend this Plan so as to (a) increase the number of shares of Common
Stock subject to this Plan except as permitted in Article XI or (b) reduce the
exercise price for shares of Common Stock covered by Stock Options granted
hereunder


17
WBD (US) 47243865v3

--------------------------------------------------------------------------------




below the applicable price specified in Article VII of this Plan or (c) make a
material revision to the Plan within the meaning of Section 303A.08 of the
Listed Company Manual of the New York Stock Exchange as then in effect. The
Committee is authorized to amend the Plan to the extent such action is within
the scope of the Committee’s authority under its Charter, and subject to all
other requirements that would apply if the Plan were being amended by action of
the Board. The Committee is authorized to amend outstanding Awards, except as
limited by the Plan. The foregoing notwithstanding, no amendment to the Plan or
an Award Agreement or other action that materially and adversely affects a the
rights of a Participant under an outstanding Award may be made or taken without
the consent of such Participant. The authority of the Committee to waive or
modify an Award term after the Award has been granted does not permit waiver or
modification of a term that would be mandatory under the Plan for any Award
newly granted at the date of the waiver or modification. Unless earlier
terminated by action of the Board of Directors, the authority of the Committee
to make grants under the Plan will terminate on the date that is ten years after
the latest date upon which shareholders of the Company have approved the Plan
(including approval of the Plan as amended and restated).
13.2.    Restriction on Repricing. Without the approval of shareholders, the
Committee will not amend or replace previously granted Stock Options (including
Stock Appreciation Rights) in a transaction that constitutes a “repricing,”
which for this purpose means any of the following or any other action that has
the same effect:
•
Lowering the exercise price of a Stock Option after it is granted;

•
Any other action that is treated as a repricing under generally accepted
accounting principles;

•
Canceling a Stock Option at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another Stock Option, a
Restricted Award, other equity or other cash or property (such an action will be
considered a repricing regardless of whether a replacement Award is delivered
simultaneously with the cancellation, regardless of whether it is treated as a
repricing under generally accepted accounting principles, and regardless of
whether it is voluntary on the part of the Participant);

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 11.1.
ARTICLE XIV.
DATE OF PLAN ADOPTION; EFFECTIVENESS; PLAN TERMINATION
14.1.    Date of Plan Adoption. This Plan was adopted by the Board on April 29,
2019 and approved by the Company’s shareholder on April 29, 2019. This Plan
shall become effective upon completion of the spinoff of the Company by VF
Corporation, and thereafter shall continue in effect with respect to Awards
granted before termination of the Committee’s authority to grant new Awards
under Section 13.1 (including authority to modify Awards to the fullest extent
permitted under the


18
WBD (US) 47243865v3

--------------------------------------------------------------------------------




Plan) until all outstanding Awards have been settled, terminated or forfeited
and the Company and Participants have no further obligations or rights with
respect to such Awards.


19
WBD (US) 47243865v3

--------------------------------------------------------------------------------






Appendix A
Compliance Rules Under Code Section 409A
1.    General Rules for Section 409A Compliance.
The following rules will apply to the 2019 Stock Compensation Plan (the “Plan”).
Capitalized terms used herein have the definitions as set forth in the Plan. If
so designated by the Committee, these Compliance Rules may be applied to any
other specified, agreement or arrangement.
(a)    409A Awards and Deferrals. Other provisions of the Plan notwithstanding,
the terms of any 409A Award, including any authority of the Company and rights
of the Participant with respect to the 409A Award, shall be limited to those
terms permitted under Section 409A, and any terms not permitted under Section
409A shall be automatically modified and limited to the extent necessary to
conform with Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. The following rules will apply to Awards:
(i)    Elections. If a Participant is permitted to elect to defer compensation
and in lieu thereof receive an Award, or is permitted to elect to defer any
payment under an Award, such election will be permitted only at times and
otherwise in compliance with Section 409A.
(ii)    Changes in Distribution Terms. The Committee may, in its discretion,
require or permit on an elective basis a change in the distribution terms
applicable to 409A Awards (and Non-409A Awards that qualify for the short-term
deferral exemption under Section 409A) in accordance with, and to the fullest
extent permitted by, applicable guidance of the Internal Revenue Service under
Code Section 409A.
(iii)    Exercise and Distribution. Except as provided in Section 1(a)(iv)
hereof, no 409A Award shall be exercisable (if the exercise would result in a
distribution) or otherwise distributable to a Participant (or his or her
beneficiary) except upon the occurrence of one or more of the following (or a
date related to the occurrence of one of the following), which must be specified
in a written document governing such 409A Award and otherwise meet the
requirements of Treasury Regulation § 1.409A-3.
(A)
Specified Time. A specified time or a fixed schedule;

(B)
Separation from Service. The Participant’s separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules under
Code Section 409A); provided, however, that if the Participant is a “specified
employee” under Treasury Regulation § 1.409A-1(i), settlement under this Section
1(a)(iii)(B) that otherwise would occur within six months after a separation
from



20
WBD (US) 47243865v3

--------------------------------------------------------------------------------




service shall instead occur at the expiration of the six-month period following
separation from service under Section 409A(a)(2)(B)(i). During such six-month
delay period, no acceleration of settlement may occur, except (1) acceleration
may occur in the event of death of the Participant, (2), if the distribution
date was specified as the earlier of separation from service or a fixed date and
the fixed date falls within the delay period, the distribution shall be
triggered by the fixed date, and (3) acceleration may be permitted otherwise if
and to the extent permitted under Section 409A. In the case of installments,
this delay shall not affect the timing of any installment otherwise payable
after the six-month delay period. With respect to any 409A Award, a reference in
any agreement or other governing document to a “termination of employment” that
triggers a distribution shall be deemed to mean a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h);
(C)
Death. The death of the Participant. Unless a specific time otherwise is stated
for payment of a 409A Award upon death, such payment shall occur at a time
compliant with Code Section 409A;

(D)
Disability. The date the Participant has experienced a 409A Disability (as
defined below); and

(E)
409A Change in Control. The occurrence of a 409A Change in Control (as defined
below).

(iv)    No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with Section 1(a)(iii)
hereof, except in the case of one of the following events:
(A)
Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled;



21
WBD (US) 47243865v3

--------------------------------------------------------------------------------




(B)
Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code);

(C)
Conflicts of Interest. Such 409A Award may permit the acceleration of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii); and

(D)
Change. The Committee may exercise the discretionary right to terminate the Plan
upon or within 12 months after a 409A Change in Control or otherwise to the
extent permitted under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate
settlement of such 409A Award in any other circumstance permitted under Treasury
Regulation § 1.409A-3.

(v)    Definitions. For purposes of this Section 1, the following terms shall be
defined as set forth below:
(A)
“409A Change in Control” shall be deemed to have occurred if, in connection with
any event defined as a change in control relating to a 409A Award under any
applicable Company document, there occurs a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
Treasury Regulation § 1.409A-3(i)(5).

(B)
“409A Disability” means an event which results in the Participant being (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii), by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or its subsidiaries.

(C)
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section



22
WBD (US) 47243865v3

--------------------------------------------------------------------------------




152, without regard to Code Sections 152(b) (1), (b)(2), and (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, and otherwise meeting the definition set
forth in Treasury Regulation § 1.409A-3(i)(3).
(vi)    Time of Distribution. In the case of any distribution of a 409A Award,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made
within 60 days after the date at which the settlement of the Award is specified
to occur. In the case of any distribution of a 409A Award during a specified
period following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than deferral elections permitted
under Section 409A) on any determination as to the tax year in which the
distribution will be made during any period in which a distribution may be made.
(vii)    Determination of “Specified Employee”. For purposes of a distribution
under Section 1(a)(iii)(B), status of a Participant as a “specified employee”
shall be determined annually under the Company’s administrative procedure for
such determination for purposes of all plans subject to Code Section 409A.
(viii)    Non-Transferability. The provisions of the Plan notwithstanding, no
409A Award or right relating thereto shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participant or the Participant’s beneficiary.
(ix)    Limitation on Setoffs. If the Company has a right of setoff that could
apply to a 409A Award, such right may only be exercised at the time the 409A
Award would have been distributed to the Participant or his or her beneficiary,
and may be exercised only as a setoff against an obligation that arose not more
than 30 days before and within the same year as the distribution date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.
(x)    409A Rules Do Not Constitute Waiver of Other Restrictions. The rules
applicable to 409A Awards under this Section 1(a) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan.
(b)    Separate Payments. Unless otherwise specified in the applicable Award
agreement, each vesting tranche of an Award shall be deemed to be a separate
payment for purposes of Code Section 409A, and any portion of a vesting tranche
that would vest on a pro rata basis in the event of a separation from service
for the period from the date of separation in a given fiscal year to December 31
of that year and the portion that would vest pro rata for the period from the
beginning of a calendar year to the end of the Company’s fiscal year, and any
remaining portion of such vesting tranche that would not so vest, each shall be
deemed to be a separate payment for purposes of Code Section 409A.


23
WBD (US) 47243865v3

--------------------------------------------------------------------------------




(c)    Distributions Upon Vesting. In the case of any Non-409A Award providing
for a distribution upon the lapse of a substantial risk of forfeiture, if the
timing of such distribution is not otherwise specified in the Plan or an Award
agreement or other governing document, the distribution shall be made not later
than the 15th day of the third month after the end of the fiscal year in which
the substantial risk of forfeiture lapsed, and if a determination is to be made
promptly following the end of a performance year (as in the case of performance
shares) then the determination of the level of achievement of performance and
the distribution shall be made between the start of the subsequent fiscal year
and the 15th day of the third month of such subsequent fiscal year. In all
cases, the Participant shall have no influence (aside from any deferral election
permitted under Section 409A) on any determination as to the tax year in which
the distribution will be made.
(d)    Limitation on Adjustments. Any adjustment under the Plan shall be
implemented in a way that complies with applicable requirements under Section
409A so that Non-409A Awards do not, due to the adjustment, become 409A Awards,
and otherwise so that no adverse consequences under Section 409A result to
Participants.
(e)    Release or Other Termination Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant’s termination of employment
(if not date for such action otherwise is specified in documents relating
thereto), which must be returned within the minimum time period required by law
(or 21 days if no minimum period is so prescribed) and must not be revoked by
the Participant within the applicable time period for revocation (if any) in
order for the Participant to satisfy any such condition. If any amount
constituting a deferral of compensation under Section 409A payable during a
fixed period following termination of employment is subject to such a
requirement and the fixed period would begin in one Participant tax year and end
in the next tax year, the Company, in determining the time of payment of any
such amount, will not be influenced by the timing of any action of the
Participant including execution of such a release or other document and
expiration of any revocation period. In such cases, the Company will pay any
such amount in the subsequent tax year within the fixed period.
(f)    Special Disability Provision. Unless otherwise provided in an applicable
Award agreement or other governing document, in case of a disability of a
Participant, (i) for any Award or portion thereof that constitutes a short-term
deferral for purposes of Section 409A, the Company shall determine whether the
Participant’s circumstances are such that the Participant will not return to
service, in which case such disability will be treated as a termination of
employment for purposes of determining the time of payment of such Award or
portion thereof then subject only to service-based vesting, and (ii) for any
Award or portion thereof that constitutes a 409A Award, the Company shall
determine whether there has occurred a “separation from service” as defined
under Treasury Regulation § 1.409A-1(h) based on Participant’s circumstances, in
which case such disability will be treated as a separation from service for
purposes of determining the time of payment of such Award or portion thereof
then subject only to service-based vesting. In each case, the Participant shall
be accorded the benefit of vesting that would result in the case of disability
in the absence of this provision, so that the operation of this provision,
intended to comply with Section 409A, will


24
WBD (US) 47243865v3

--------------------------------------------------------------------------------




not disadvantage the Participant. The Company’s determinations hereunder will be
made within 30 days after the disability arises or there occurs a material
change in the Participant’s condition that constitutes the disability. In the
case of any short-term deferral, if (i) circumstances arise constituting a
disability but not constituting a termination of employment, (ii) the Award
would provide for vesting upon a termination due to disability, and (iii) the
Award would not qualify as a short-term deferral if the Participant were then
permitted to elect the time at which to terminate employment due to the
disability, then only the Company will be entitled to act to terminate
Participant’s employment due to disability.
(g)    Limit on Authority to Amend. The authority to adopt amendments under
Section 10(e) does not include authority to take action by amendment that would
have the effect of causing Awards to fail to meet applicable requirements of
Section 409A.
(h)    Scope and Application of this Provision. For purposes of the Plan and
this Appendix, references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Section 409A mean that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the Award prior to the
distribution of cash, shares or other property (and the lapse of any applicable
substantial risk of forfeiture) or to be liable for payment of interest or a tax
penalty under Section 409A.
2.    Deferral Election Rules.
If a participant in the Plan or any other plan, program or other compensatory
arrangement (a “plan”) of the Company is permitted to elect to defer awards or
other compensation, any such election relating to compensation deferred under
the applicable plan must be received by the Company prior to the date specified
by or at the direction of the administrator of such plan (the “Administrator,”
which in most instances will be the head of Human Resources for the Company). If
the deferral constitutes a deferral of compensation for purposes of Code Section
409A, any such election to defer shall be subject to the rules set forth below,
subject to any additional restrictions as may be specified by the Administrator.
Under no circumstances may a Participant elect to defer compensation to which he
or she has attained, at the time of deferral, a legally enforceable right to
current receipt of such compensation.
(a)    Initial Deferral Elections. Any initial election to defer compensation
(including the election as to the type and amount of compensation to be deferred
and the time and manner of settlement of the deferral) must be made (and shall
be irrevocable) no later than December 31 of the year before the participant’s
services are performed that will result in the earning of the compensation,
except for initial deferral elections otherwise permitted under Treasury
Regulation § 1.409A-2(a).
(b)    Further Deferral Elections. In the case of any election to further defer
an amount that is deemed to be a deferral of compensation subject to Code
Section 409A (to the extent permitted under Company plans, programs and
arrangements), such further deferral election shall comply with Treasury
Regulation § 1.409A-2(b).


25
WBD (US) 47243865v3

--------------------------------------------------------------------------------






Appendix B
Kontoor Brands, Inc.
1996 Stock Compensation Plan
(A VF Corporation Plan Assumed by Kontoor Brands, Inc.
Relating to Kontoor Employee Awards)
May 22, 2019
Kontoor Brands, Inc. (“Kontoor”) has assumed certain rights and obligations of
VF Corporation (“VF”) with regards to equity awards that were outstanding under
VF’s 1996 Stock Compensation Plan (the “VF Plan”) at May 22, 2019, the date of
consummation of VF’s spinoff transaction by which Kontoor became separated from
VF (the “Spinoff”).
This document constitutes an amendment to the VF 1996 Stock Compensation Plan
insofar as it relates to such rights and obligations assumed by Kontoor. As used
herein, the term “Plan” refers to the Plan as assumed by Kontoor and amended
hereby, while “VF Plan” refers to the VF 1996 Stock Compensation Plan as in
effect prior to the Spinoff. Effective at the time of the Spinoff, Kontoor
assumed rights and obligations under the VF Plan relating to equity awards held
by persons who, immediately after the Spinoff, continued as employees of Kontoor
and its subsidiaries. However, for clarity, Kontoor did not assume rights and
obligations relating to equity awards held by persons (i) who immediately after
the Spinoff continued as employees of VF and its post-Spinoff subsidiaries, (ii)
who had, prior to the Spinoff, ceased to be employees or directors of VF and its
then subsidiaries (including Kontoor), and (iii) whose equity awards under the
VF Plan resulted from service as non-employee directors of VF, Kontoor or other
VF subsidiaries.
(1)
Name of Plan: Kontoor Brands, Inc. 1996 Stock Compensation Plan (a VF
Corporation Plan Assumed by Kontoor Brands, Inc. Relating to Kontoor Employee
Awards).

(2)
References in Plan: The following specifies the meaning of certain references in
Plan provisions. However, in all cases, if the context otherwise requires, the
provision will be interpreted so as to preserve the substantive rights of all
parties (Kontoor, VF and participants) to the fullest extent possible.

(a)
References to “VF Corporation,” “VF” or the “Company” refer to Kontoor, except
that, in the case of Plan-related events prior to the Spinoff, such references
are to VF. Kontoor constituted a subsidiary of VF prior to the Spinoff.

(b)
Accordingly, definitions of “Directors” in Plan Section 2.10 and “Employees” in
Plan Section 2.12 mean Directors of Kontoor and Employees of Kontoor and its
subsidiaries, except references to events relating to such a person prior to the
Spinoff include events occurring at a time the person was serving as a Director
or Employee of VF or its subsidiaries.



26
WBD (US) 47243865v3

--------------------------------------------------------------------------------




(c)
References to the “Committee” are to the Kontoor Talent and Compensation
Committee (and any successor committee) at times from and after the Spinoff, and
to the VF Talent and Compensation Committee (and any predecessor committee) at
times prior to the Spinoff.

(3)
Other Affected Plan Provisions:

(a)
Articles III – IX and related provisions: Kontoor has no authority to make new
grants under the Plan, other than the replacement of awards outstanding at the
time of the Spinoff through the assumption and conversion of those awards.
However, Kontoor retains full authority to modify outstanding awards under the
Plan.

(b)
Section 3.1: A total of 2,514,253 shares of Kontoor Common Stock are reserved
under the Plan, representing only the shares subject to equity awards
outstanding at the time of the Spinoff that have been assumed by Kontoor and
converted into equity awards relating to Kontoor Common Stock, together with
such number of additional shares deliverable in connection with dividend
equivalent rights under such Plan awards. For clarity, such number of shares
represents one share reserved and available for each share subject to an assumed
and converted Stock Option or Full-Value Award. (Note: The counting of
Full-Value Awards as three shares against the Plan reserve under Plan Section
3.1 is discontinued, because no new equity awards will be granted under the
Plan; shares will be recaptured from Plan Awards based on provisions of the 2019
Stock Award and Incentive Plan on a one-share-for-one-share basis).

(c)
Section 5.3: Annual award limits are adjusted to 4,851,125 shares of Kontoor
Common Stock for Stock Options (previously under the VF Plan this limit was 2
million Stock Options) and 1,940,451 shares of Kontoor Common Stock for
Full-Value Awards (previously under the VF Plan this limit was 800,000
Restricted Awards).

(d)
Section 2.4 (Definition of “Change in Control”): The Spinoff and events relating
thereto do not constitute a Change in Control for purposes of any award assumed
under the Plan. Only events relating to Kontoor from and after the Spinoff
potentially will give rise to a Change in Control.

(e)
Section 2.24 (Definition of “Retirement”): Service with VF and its subsidiaries
other than Kontoor prior to the Spinoff will be treated as service with a
predecessor company.

Attachment:    The VF 1996 Stock Compensation Plan, as amended and restated and
in effect at the date of the Spinoff


27
WBD (US) 47243865v3